IN THE COURT OF APPEALS OF TENNESSEE

                             AT KNOXVILLE
                                                      FILED
                                                    December 29, 1999

                                                    Cecil Crowson, Jr.
                                                   Appellate Court Clerk



                                           E1999-01192-COA-R3-CV
SULLIVAN COUNTY, TENNESSEE    )    C/A NO. 03A01-9902-CV-00059
and THE SULLIVAN COUNTY       )
BUILDING COMMISSIONER,        )
                              )
         Plaintiffs-Appellees,)
                              )
                              )
                              )
                              )   APPEAL AS OF RIGHT FROM THE
v.                            )   SULLIVAN COUNTY LAW COURT
                              )
                              )
                              )
                              )
                              )
JOE ELLIS LYON,               )
                              )
         Defendant-Appellant. )    HONORABLE JOHN S. McLELLAN, III,
                              )    JUDGE




For Appellant                      For Appellees

JOE ELLIS LYON                     DANIEL P. STREET
Pro Se                             Sullivan County Attorney
Bluff City, Tennessee              Blountville, Tennessee




                          O P I N IO N




                                  1
VACATED AND REMANDED       Susano, J.




                       2
          This appeal arises out of the trial court’s entry of an

“agreed” order ostensibly resolving a dispute between plaintiffs

Sullivan County and the Sullivan County Building Commissioner

(collectively “the County”) and defendant Joe Ellis Lyon

(“Lyon”).   Lyon appeals, arguing that he did not consent to the

entry of the order.   We find and hold that the order should not

have been entered.



                                I.



          This dispute originated as an action brought by the

County against Lyon in the General Sessions Court for Sullivan

County.   The civil warrant alleged violations of the Sullivan

County Zoning Resolution (“the Resolution”).   The General

Sessions Court found that Lyon was in violation of the Resolution

and issued an injunction ordering him to remove certain heavy

equipment and related parts from his property.



          Lyon appealed to the Law Court for Sullivan County.    On

November 5, 1998, counsel for the County and counsel for Lyon

discussed by phone the possibility of settlement.   The County’s

counsel drafted a proposed agreed order.   The next day, the

County, Lyon, and Lyon’s counsel negotiated the terms of the

settlement for four hours.   This negotiation resulted in a

document entitled “Agreed Order” consisting of typewritten

provisions and numerous handwritten modifications (“the Original

Agreed Order”).   Lyon informed his attorney and the County that

he would not sign the document until it was re-typed.   After Lyon

left the building, the parties’ counsel met with the trial judge,


                                 3
signed the Original Agreed Order, and “announced” it in open

court.   Lyon’s signature line was left blank.   In Lyon’s absence,

the trial court was unable to confirm his consent to the rough-

draft, not-ready-to-be-entered order; and, at that juncture, was

therefore unable to orally bind him personally to it.



           When the County’s attorney presented the re-typed Agreed

Order to Lyon, Lyon refused to sign it, asserting that it

contained provisions to which he had not agreed.    The County’s

attorney then presented the Original Agreed Order to the trial

court.   This Order was signed by the trial judge and filed on

December 1, 1998.    Lyon appeals, asserting that he did not

consent to the Original Agreed Order.



                                 II.



           We hold that the trial court’s entry of the Original

Agreed Order was improper.    A court’s power to render a judgment

by consent is necessarily dependent upon the consent of the

parties.    Harbour v. Brown for Ulrich, 732 S.W.2d 598, 599 (Tenn.

1987).     This consent must “exist at the very moment the court

undertakes to make the agreement the judgment of the court.”       Id.

(quoting Burnaman v. Heaton, 240 S.W.2d 288, 291 (Tex. 1951)).



           We find and hold that consent did not exist at the time

the trial court undertook to make the agreement the judgment of

the court.     It was only after Lyon refused to sign the re-typed

Agreed Order that the County presented the Original Agreed Order

to the trial court for filing.     Because consent did not exist at




                                   4
the time the judgment was entered, the consent judgment is

invalid.



           The judgment of the trial court is vacated.   This case

is remanded for further determinations consistent with this

opinion, pursuant to applicable law.    Costs on appeal are taxed

to the appellee.



                                  __________________________
                                  Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
D. Michael Swiney, J.




                                  5